Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 5/13/20 was considered.
Claim Objections
Claim1 is objected to because of the following informalities:  in line 11, a colon should appear after the word “comprising”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 11, a colon should appear after the word “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 12 AND 13-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "line 18" in “the predetermined number”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12  recites “executed by processor of computer control the computer to perform as each unit of the lens substrate stacking position calculating apparatus for calculating claimed in claim 1.”  What is meant by calculating claimed? What is meant by  processor of computer control the computer ? This recitation is unclear. 
Claims 22  recites “executed by processor of computer control the computer to perform as each unit of the lens substrate stacking position calculating apparatus for calculating claimed in claim 2.”  What is meant by calculating claimed? What is meant by  processor of computer control the computer ? This recitation is unclear. 
Claims 13-21 inherit their indefiniteness from claim 2 from which it depends. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fuji et al (WO2017022189).
Regarding claim 1, Fuji et al teaches a 1ens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensiona1ly arranged are stacked to form a plurality of lens set each including two or more lenses (see page 62+),
wherein a position of each lens is specified in advance in a common coordinate system ( alignment marks), and
wherein the lens substrate stacking position ca1cu1ating apparatus comprises a positiona1 relationship calculating unit for calculating a relative positional relationship between two or more transparent substrates (pages 62-63) that maximizes the number of lens sets in which the magnitude of the positional deviation (error/shifting value) between the lenses constituting the lens set falls within a predetermined range by a predetermined calculation method (based on the calculated error value used to maximize the design position of each lens layer-page 64, paragraph 442-446).
Regarding claim 3, Fuji et al. teaches the common coordinate system is a two-dimensional coordinate system defined for each of the transparent substrates (each wafer has alignment marks/patterns-page 62-63 and 73 paragraph 502).
Regarding claim 4, see Examiner notes in claim 3.

Claim(s) 1-3, 5, 12, 13, 15 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Duparre (US9638883).
Regarding claim 1, Duparre teaches a 1ens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensiona1ly arranged are stacked to form a plurality of lens set each including two or more lenses (see figures 1-4),
wherein a position of each lens is specified in advance in a common coordinate system (For example: x, y, z, tilt, and spatial relationship to the sensor), and
wherein the lens substrate stacking position ca1cu1ating apparatus comprises (see figures 1, 5, 6 and 9-10) a positional relationship calculating unit for calculating a relative positional relationship between two or more transparent substrates that maximizes the number of lens sets in which the magnitude of the positional deviation (shifting/tilt/non-alignment) between the lenses constituting the lens set (lens arrays) falls within a predetermined range by a predetermined calculation method (see col. 8, lines 22-67; col. 13, lines 10-34 ;col. 15, lines 1-15 and col. 18; see figure 9; best fit plane ).
Regarding claim 2, Duparre teaches a 1ens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensiona1ly arranged are stacked to form a plurality of lens set each including two or more lenses (see figures 1-4),
wherein a position of each lens is specified in advance in a common coordinate system (For example: x, y, z, tilt, and spatial relationship to the sensor), and 
wherein the lens substrate stacking position ca1cu1ating apparatus comprises (see figures 1, 5, 6 and 9-10) a positional relationship calculating unit (for example col. 8, lines 5-63; figure 9) for calculating a relative positional relationship between two or more transparent substrates in which the number of lens sets (lens arrays)in which the magnitude of the positional deviation (non-alignment) between the lenses constituting the lens sets (lens arrays) falls within a predetermined range (measured/calculated values) is larger than the predetermined number (threshold) by a predetermined calculating method (col. 8, lines 65-67; col. 13, lines 10-34;col. 15, lines 1-15 and col. 18; see figure 9; best fit plane).
Regarding claim 3, Duparre teaches the common coordinate system is a two- dimensional coordinate system defined for each of the transparent substrates (see figures 2 and 7- each substrate is in the x, y plane).
Regarding claim 5, the lens substrate stacking position calculating apparatus as claimed in claim 1, wherein the relative positional relationship is an amount shifted in each of the rotational direction and the translational direction- see col. 8, lines 25-49, col. 9,lines 36-60 and col. 10, lines 34-50 of Duparre.
Regarding claim 12, see col. 14, lines 60-65 and figure 9. 
Regarding claim  13, see Examiner’s notes in claim 3.
Regarding claim  15, see Examiner’s notes in claim 5.
Regarding claim 22, see Examiner’s notes in claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US20170038552-IDS REF) in view of Fuji et al  (WO2017022189).
Regarding claim 1, Georgiev teaches a 1ens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensiona1ly arranged are stacked to form a plurality of lens set each including two or more lenses (see paragraph 21),
w herein a position of each lens is specified in advance in a common coordinate system (concentric annuli or marks), and
wherein the lens substrate stacking position ca1cu1ating apparatus comprises a positiona1 relationship calculating unit for calculating a relative positional relationship between two or more transparent substrates (paragraphs 25,28 and 29) that maximizes the number of lens sets in which the magnitude of the positional deviation between the lenses constituting the lens set falls within a predetermined range by a predetermined calculation method.
However, Georgiev fails to specifically disclose maximizes the number of lens sets in which the magnitude of the positional deviation between the lenses constituting the lens set falls within a predetermined range by a predetermined calculation method.
In the same field of endeavor, Fuji et al teaches a 1ens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensiona1ly arranged are stacked to form a plurality of lens set each including two or more lenses (see page 62+),
wherein a position of each lens is specified in advance in a common coordinate system ( alignment marks), and
wherein the lens substrate stacking position ca1cu1ating apparatus comprises a positiona1 relationship calculating unit for calculating a relative positional relationship between two or more transparent substrates (pages 62-63) that maximizes the number of lens sets in which the magnitude of the positional deviation (error/shifting value) between the lenses constituting the lens set falls within a predetermined range by a predetermined calculation method (based on the calculated error value used to maximize the design position of each lens layer-page 64, paragraph 442-446). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide a lens stack with tolerable shifting/deviation of the lens stack in reference to the image sensor of the camera unit (help to prevent imaging aberrations from lens shifting). 
Regarding claim 3, Georgiev teaches the common coordinate system is a two-dimensional coordinate system defined for each of the transparent substrates (each wafer has alignment marks/patterns-paragraph 21, 25 and 84).
Regarding claim 4, see Examiner notes in claim 3 and paragraph 84.
Regarding claim 5, Georgiev- Fuji combination further teaches the lens substrate stacking position calculating apparatus as claimed in claim 1, wherein the relative positional relationship is an amount shifted in each of the rotational direction and the translational direction. However, Georgiev-Fuji combination fails to specifically disclose the positional relationship is an amount of shift in the rotation direction. The lens shifting by rotation or translation will cause aberrations in the output image. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include detecting rotational shifting, to further improve the correction of lens shifting. 
Regarding claim 12, see paragraphs 18 and 86 of Georgiev.

Claims 6, 7, 11, 14, 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duparre (US 9638883)
Regarding claim 6, Duparre fails to specifically disclose the lens substrate stacking position calculating apparatus as claimed in claim 5, wherein the predetermined calculating method is based on a random search method or a RANSAC method. RANSAC is an iterative method to estimate parameters of mathematical model for a set of observed data that can contain outliers. Since Duparre uses math models to determine the position of the substrates, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functional equivalent math modeling step.
Regarding claims 7 and 11, Duparre teaches the lens substrate stacking position calculating apparatus as claimed in claim 1, further comprising lens position specifying unit for specifying the position of each lens. Duparre teaches using an optical tool to measure the back focus/focus of the lens (col. 18, lines 1-40 and col. 19, lines 1-3), and that the system can be designed to use other lens data to calculate position.  Duparre fails to specifically disclose further comprising lens position specifying unit for specifying the position of each lens based on three-dimensional data shape data of a predetermined range of the lens surface and a shape measuring unit. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the shape also determines the focus and Duparre teaches that other lens data can be used. 
Regarding claim 14, Duparre teaches passive and active alignment steps to align the lens array(s) with the sensor(s).  Although, Duparre fails to specifically disclose the two -dimensional coordinate system is based on an alignment mark on each transparent substrate. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since aligning lens stacks and sensors using alignment marks are known in the art, and it would a functionally equivalent passive alignment step.
Regarding claim 16, see Examiner’s notes in claim 6. 
Regarding claim 17, see Examiner’s notes in claim 7.
Regarding claim 21, see Examiner’s notes in claim 11.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH